                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

PHILADELPHIA INDEMNITY                          )
INSURANCE COMPANY,                              )
                                                )
        Plaintiff,                              )          NO. 3:18-cv-1217
                                                )          JUDGE RICHARDSON
v.                                              )
                                                )
PRIORITY PEST PROTECTION, LLC,                  )
                                                )
        Defendant.

                                             ORDER

       Pending before the Court is Defendant’s Motion to Dismiss (Doc. No. 16), which

alternatively asks the Court to stay this action pending completion of the underlying state court

action. For the reasons stated in the accompanying Memorandum Opinion, Defendant’s Motion to

Dismiss is GRANTED, and this action is DISMISSED without prejudice.

       The Clerk is directed to close the file. This Order shall constitute the judgment in this case

pursuant to Fed. R. Civ. P. 58.

       IT IS SO ORDERED.


                                                      ___________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE
